IN THE COURT OF COMMON PLEAS FOR THE STATE OF DELAWARE
IN AND FOR NEW CASTLE COUNTY

PRISCELLA YATES )
)
Plaintiff, )
)
v. ) CA. No. CPU4—13~003480
)
KAREN BREZIAL, PRISCELLA )
BREZIAL and STAR K. JACKSON )
)
Defendants. )
)
Submitted: November 14, 2014
Decided: December 12, 2014
Revised: December 16, 2014
Priscella Yates Jonathan Layton, Esquire
427 North Church Street Layton & Associates, P.A.
Wilmington, DE 19801 1823 West 16‘h Street
Seif—Represemed Pt’aint‘tjﬁr Wilmington, DE 19806

Attorneyﬁir Deﬁndanr

DECISION AFTER TRIAL

RENNIE, J.

Plaintiff Priscella Yates (“Yates”) brought this action for assault and battery against
Karen Brezial (“Karen”), Priscella Brezial (“Priscella”), and Star K. Jackson (“Star”)
(collectively, “Defendants”). Trial took place on November 14, 2014. The Court heard
testimony from seven witnesses,1 and received documentary evidence from both parties.2 At the
conclusion of trial, the Court reserved decision. This is the Court’s decision after trial.

PROCEDURAL HISTORY

On November 13, 2013, Yates filed this action, seeking monetary damages for alleged
injuries she sustained from an altercation with Defendants.3 On July 30, 2014, Star ﬁled an
answer and counterclaim, seeking to recover $2,500.00 for harassment and undue stressq On
August 21, 2014, Karen ﬁled an answer and requested that the case be dismissed. On September
10, 2013, Priscella ﬁled an answer and asserted self—defense as an afﬁrmative defense to the
asserted claims.5

Defendants initially proceeded pro se, however, counsel entered his appearance for
Jackson and ultimately represented all three Defendants at trial. During trial, Defendants did not

pursue any counterclaims. Instead, Defendants requested a dismissal of Yates’ claims.

' Priscella Yates and Laura Brezial testiﬁed during Plaintist case—in—chief. Five witnesses testiﬁed
during the Defendants’ case-in—chief: Leo Jackson, Mary Brezial, Star Jackson, Karen Breziai, and
Priscella Brezial.

2 Plaintiff‘s Exhibits 1 through 11 were admitted into evidence. Defendants’ Exhibits 1 through 8 were

also admitted into evidence.

3 In her Complaint, Yates did not indicate that she was seeking a certain amount of damages. During
trial, however, Yates testiﬁed that she was seeking $15,000.00 from each Defendant because “someone
told her” that was the monetary limit for which she could recover.

4 Jackson titled her filing as a motion to dismiss, however, the Court is treating the ﬁling as an answer.
5 Speciﬁcally, Priscella claimed that she punched Yates qﬁer Yates began choking her.

2

FACTS

The parties in this matter are related. Yates is Defendants’ maternal aunt, Karen and
Priscella are sisters, and Star is their cousin. It is undisputed that the parties were involved in an
altercation in July 2013. The parties, however, disagree on who instigated the altercation and
what transpired during the altercation. After considering all of the evidence presented at trial,
the Court has distilled the facts and the parties’ version of events as follows:

On July 3, 2013, Yates and Defendants were involved in an aitercation at the home of
Laura Brezial (“Laura”), who is Yates” mother and Defendants’ grandmother.6 Tension between
Yates and Karen began in the late aiternoon, after Yates approached Karen and informed her that
she owed money and cigarettes to Yates” boyfriend. The two women began arguing, during
which time Karen used profanity against Yates. According to Yates, this made her really upset.
After the argument, Karen went home.

Later that night, Karen returned to Laura’s home, along with Star and Prisceila. Yates
and Laura were sitting outside at a table, and Yates was drinking an alcoholic beverage. At some
point thereafter, Priscella and Star walked into the backyard. Yates, apparently still upset about
the earlier altercation, put her hands around Priscelia’s neck and began to choke her. This left
ﬁngernail marks on Priscella’s neck.7 Yates” version of the event is that Prisceila and Star
silently approached her and began attacking her. She also claims that Star squeezed her while

Karen punched her in the face and broke her dentures.8

6 Laura resides at I313 N. Ciaymont Street in Wilmington, Delaware

7 Plaintiff’ 3 Exhibit 1 consists of photographs, one of which depicts Yates’ long ﬁngernails. Defendants”
Exhibit 8 is a photograph of Prisceila’s neck with signiﬁcant scratch marks.

8 Although Laura corroborated Yates’ testimony, Defendants’ ﬁve witnesses testified that no one punched

Yates.

Upon witnessing the altercation, William “Pokey” Yates (Yates’ son) and Star attempted

to separate Yates and Priscella.9 After the altercation, Yates called the police, and stated that two

0

of her nieces assaulted hen] The poiice arrived and investigated for approximately ﬁfteen

minutes, but did not make any arrests or issue any citations. Shortly thereafter, Star, Karen, and

Priscella left Laura’s home.

The next morning, Yates went to the hospital and cailed the police.11 The ofﬁcer arrived

at the hospital, and Yates told him that she was assaulted by her nieces the night before. The
police report that documents Yates” complaint lists Yates’ address as the location of the incident,

and only Priscella Brezial and Karen Brezial as the suspects.12 On July 9, 2013, Yates provided

13

the police with additional information regarding the altercation. Curiously, the supplemental

poiice report adds Star Jackson as an additional suspect. The supplemental report notes in an
investigative narrative, that during the initial interview by the ofﬁcer, Yates mentioned that Star
was present but “was not certain exactly how [Star] was involved in the incident.M4 At trial,
Yates maintained that the police ofﬁcer was incorrect in this notation.

After lodging her complaint with the police, Yates brought criminal charges against Star
in Family Court. A nolie prosequz' was entered on those charges. Yates also ﬁled a petition for

protection from abuse (PFA) against Defendants in Family Court, which was also dismissed.

9 Laura, Leo Jackson, Mary Breziai, and Star were all consistent in their testimony of this fact.

m Defendants’ Exhibit 4.

H Yates testiﬁed that she did not go to the hospital on the night of the altercation because she was caring
for her mother, but she maintained that she was injured and bleeding.

'2 Defendants’ Exhibit 1. Speciﬁcally, the report lists 427 N. Church Street, Wilmington, Delaware as the

address of the incident.

]3 Defendants“ Exhibit 2.

M Id. at p. 3. The supplemental report aiso indicates that Yates’ son, William (Pokey) stated that he
observed Star grabbing Yates from behind and held her while Karen and Priscella physicaily attacked
Yates. William, however, did not testify during trial and therefore, was not availabie for cross—
examination.

DISCUSSION
The Court is called upon to determine whether Yates has met her burden of proving, by a
preponderance of the evidence, that she was assaulted and battered by Defendants and thus,
entitled to recover $45,000.00 for her alleged injuries. In a civil context, an assault occurs when
a person acts with “the intent of causing a harmful or offensive contact with the person of

another, or an imminent apprehension of such contact,” and places the person in such imminent

i5

apprehension. A civil battery occurs when a person intentionally causes harmful or offensive

6

contact upon another person, without that person’s consent.l In order for the contact to be

offensive or harmful, “it must offend a reasonable sense of personal dignity?”7 However, “[t]he

intent necessary for battery is the intent to make contact with the person, not the intent to cause

the harm.“8

In making this determination, the Court serves as the trier of fact in a non-jury trial, and
therefore, has the sole responsibility in determining the credibility of each fact witness.i9 In

determining witness’ credibility, the Court must not only censider the substance of the witness”

I‘Zl

testimony,20 but also the behavior and demeanor of the witness during tria When evidence is

in conﬂict, “the Coult must give credit to the portion of the testimony which, in the Court's
judgment, is most worthy of credit and disregard any portion of the testimony which in the

Court's judgment is unworthy of credit.”22

15 Aramian v. Gorkian, i999 WL 743663, at at *2 (Dei. Super. Aug. 13, 1999).

‘6 Tit’ghmem 12. Delaware State University, 2012 WL 3860825, at *5 (Del. Super. Aug. IS, 2012).

*7 Bl‘zoska v. Olson, 668 A.2d 1355, 1361 (Dei.i995) (citing Restatement (Second) afram- § 19 (3955)).
‘8 In re TayIOr v. Barwick, 1997 WL 527970, at *3 (Del. Super. Jan. 10, 1997) (citing W. Page Keeton, el
al., Presser and Keaton on Torts, § 9 at 39 (5th ed. 1984)).

19 Nat. ’t’ Grange Mul. Ins. Co. v. Nelson F. Davis, Jr. at. at, 2000 WL 33275030, at *4 (Del. Com. Pl.
Feb. 9, 2000).

2" Id. at *4.

2' State v. Westfall, 2003 WL 2855030, at *3 (Del. Corn. P1. Apr. 22, 2008).

22 Na! ’1 Grange Mm. Ins. Co., 2000 WL 33275030, at *4.

5

After considering all of the evidence, the Court concludes that Yates has not met her
burden of proving, by a preponderance of the evidence, that Defendants are civilly liable for
assault and battery. Although it is undisputed that an altercation occurred, the Court finds that
there are signiﬁcant discrepancies in Yates’ version of the events. The Court cannot reconcile
Yates’ testimony that on the night of the altercation, Defendants attacked and injured Yates (so
badly that her dentures broke and her mouth was bleeding) yet, the police left Laura’s home
without issuing any citations or making any arrests. The Court also notes that the initial and
supplemental police reports both record Yates” statement and make clear that Star, at best, was
not involved in the altercation and, at worst, Yates was uncertain of Star’s involvement. Yet at
trial, several months later, Yates implicated Star as being directly involved in the altercation.
This, in the Court’s View, does not pass the proverbial “smell test.”

The Court also finds that Defendants” witnesses were more credible than Yates”
witnesses. Testimony from Defendants” witnesses substantiated their position that they did not
physically attack Yates, and that Defendants did not have contact with Yates until Yates choked
Priscella. Moreover, Star testified that Laura was not being truthful in her testimony.
Specifically, Star stated, “Whatever my aunt says, my grandmom agrees with.” Although Laura
attempted to corroborate Yates’ account of the events, when considering Laura’s demeanor, the
Court finds that her testimony appeared to be rehearsed.

Throughout trial, Yates spoke in tangents regarding a number of familial issues, singling
out different family members and expressing her disappointment in her family members for not
helping her care for Laura. The testimony from both sides makes it clear that there is significant
dissention among the several members of this large family. Such dissention and unresolved

hurts has lead Yates to continue to engage the judicial system in an effort to seek vindication.

Yates has been unsuccessful in every claim that she has brought arising from this set of facts.
Yates should seek reconciliation with her family members, rather than continue to file legal
actions against them. While the Court may provide a structured outlet for emotional quarrels
among family members, it cannot restore damaged relationships. This Court can only apply the
law to the facts and is constrained by the applicable burden of proof. It is up to the family to put
aside their differences, agree wholeheartedly, love one another, and work together with a
singular purpose. The Court hopes that Yates realizes that the facts as they exist will never

enable her to satisfy the burden necessary to establish her claims against Defendants.
CONCLUSION

For the foregoing reasons, judgment is entered in favor of Defend nts on Yates’ assault

and battery claims.

 
 
   

IT IS SO ORDERED this 16th day of December, 2 4.

The e Sheldon K. Rennie,
Judge